Citation Nr: 1519461	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-21 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral wrist disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2009, and additional Reserves service thereafter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board has reviewed the Veteran's record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed bilateral wrist disorder, to include any in the possession of the Veteran's former employer utilized in making the decision to place him on medical leave. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records. All records/responses received should be associated with the electronic claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

2. Provide access to the electronic claims file to the examiner who wrote the May 2013 VA medical examination report for a clarification. If that examiner is unavailable, the file should be provided to another qualified VA examiner. If the examiner believes that another examination is required, it should be provided.

In the May 2013 VA medical examination report, the VA examiner stated that the Veteran's disorder was less likely than not related to the Veteran's period of active service because it started in 2009 and, as such, was not related to an in-service 2006 head injury. The Board notes that this opinion is confusing because the Veteran served until September 21, 2009, and the examiner did not provide any support for the statement that the disorder started in 2009. In writing a clarification, the examiner should review the evidence, to include: 

a. the active duty service treatment records, including the Veteran's reports of his medical history; 

b. The May 2010 VA treatment record, in which the Veteran reports to have experienced numbness in his fingers and cramping in his hands for approximately one-and-a-half years;

c. The subsequent VA treatment records, indicating treatment for wrist disorder symptomatology;

d. The February 2011 Navy Reserves medical examination report and the Veteran's contemporaneous report of his medical history;

e. The August 2011 letter from the Veteran's former employer, in which the author notes that the Veteran told the company that he was diagnosed as having carpal tunnel syndrome during service in 2007;

	f. The May 2013 VA medical examination report; 

g. The Veteran's lay statements regarding symptomatology; and

h. Any treatment records procured as a result of this Remand. 

Having reviewed the evidence, the examiner is again asked to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral wrist disorder is related to his period of active service or any incident during that service.

If the examiner is unable to provide an opinion requested by this Remand, he or she must so indicate and explain why. 

3. Thereafter, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

